Title: Thomas Welsh to Abigail Adams, 2 June 1797
From: Welsh, Thomas
To: Adams, Abigail


        
          Dear Madam
          Boston June 2. 1797.
        
        I had the Pleasure of receiving your Letter of 23 Ulto: with the Pamphlet last Saturday 27th: for which please to accept my Thanks.
        According to your Directions I requested Russell to send the Centinel to you which he has since informed me he has done; you will see the Statement made relative to the Nomination and by this Scrap from the Chronicle the pitifull Venom of Envy in the party really too insignificant to be noticed Go. Blake I suppose is the Author. this is sub Rosa—
        
        With Respect to the Enquiry how the President’s Speech was received? I can say that for the first 48 Hours it was spoken of with universal Satisfaction by all Classes ’till some of the Leaders had Time to conjure up Objections this they found difficult and still more difficult to [procure?] Aversion as many well meaning Men had suspended their Prejudices and had already expressed their full approbation of the Speech. so that I fully believe that it still is very generally & highly approved.
        Governor Sumner is to be introduced into office at 12 O’Clock this Day.
        The Senate is composed of a very fœderal Body. but the House has more antis than usual but not enough to carry any Points how this has hapened I know not without some Secret Schemes have been in operation
        Please to present my Respects to the President let him know that the Fœderalists are begining to deify him and the Jacobins preparing to send him to Tartarus; but his Friends wish him to occupy the midle Region of Space. and that he and his Country men may be permitted to inhabit our own peacefull Plains uninterupted by foreign Arts, or foreign Arms.
        I am with respect your, Friend and St
        
          Thomas Welsh
        
      